Citation Nr: 1127089	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-36 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a gunshot wound to the second and third fingers of both hands.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1963 to November 1964.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2008.  A transcript of the hearing is associated with the veteran's claim folder.

In an August 2008 decision, the Board denied the Veteran's claim for service connection for residuals of a gunshot wound to the second and third fingers of both hands.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court vacated the Board's decision and remanded the matter for further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a gunshot wound to the second and third fingers of both hands.  During his June 2008 Board hearing, he submitted an opinion from private physician regarding his claimed injuries.  He informed the VLJ that the doctor had reviewed his service treatment records in formulating her diagnosis and opinion.  The Veteran indicated that he wished to submit his entire treatment record from the private doctor, and he asked that the record to be held open for 90 days in order for him obtain that evidence.  The VLJ did not specifically rule on the Veteran's request; however, the Board rendered its decision less than 90 days after the hearing, before any additional records had been received.  

Upon reviewing the record, the Board concluded that the private physician's statement was premised on facts that were inconsistent with the evidence of record.  The statement was therefore afforded little weight.  The Veteran contends that he was denied the opportunity to submit private treatment records relevant to his claim.  In order to afford the Veteran every consideration, a remand is required so that he may be afforded the opportunity to submit those records and any additional evidence.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify any medical evidence that may be pertinent to his claim which has not yet been evaluated.  For any private records identified, ask the Veteran to complete an authorization so that these records may be released to VA.  Any records identified should be obtained and associated with the claims file.  If the records are unavailable, all attempts to locate them should be documented in the claims file.  The Veteran should also be invited to submit any evidence in his possession relating to his claimed hand injuries.  

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


